I can not concur in the refusal of the majority of the Court to award the writ prayed for in the amended petition. No Democratic candidate for Judge of the Intermediate Court having been nominated, and there being no more than two methods by which such nomination can *Page 686 
be made, namely, by convention or by committee, I am assuming that the refusal of the Court to require the calling of a magisterial mass convention has the practical effect of sanctioning a nomination by the appropriate committee which, in this case, is the Democratic Executive Committee of Kanawha County.
In my opinion it is the plain legal duty of every political committee to afford the voters of the political party it represents an opportunity to select candidates to be voted for in the general election. The statute provides for primary elections to be held every two years on a day fixed therefor; but not all candidates are selected by the primary election method. Except in cases of a vacancy in office caused by death, resignation or some other event creating such vacancy, from which arises a necessity to make a nomination for an unexpired term, candidates for judicial officers are nominated by conventions, and the delegates thereto are selected in magisterial mass conventions, as provided by statute, and the convention itself is held under statutory requirements — in all which the party committee is empowered to play a part. I think that a candidate in any party is entitled, as a matter of strict and clear legal right, to have an opportunity to submit his candidacy to the qualified voters of his party, either in a primary election or a convention, depending on the office he seeks, and that until he has that opportunity no committee has the right to make a nomination therefor. I think, too, that party adherents have the right to participate in the selection of candidates to represent them on the ticket to be voted on in the general election.
I am not unmindful of the provisions of Code, 3-4-23, providing for the filling of vacancies, which states that such vacancy is created by "failure to make a nomination for the office at the primary election, or otherwise". Of course, a vacancy exists where no one becomes a candidate in either a primary election or a convention, and for that reason no nomination is made. Such vacancy would be created by the death, or withdrawal of the *Page 687 
candidate nominated, or his removal from the political division to which his candidacy is submitted. Other contingencies which might be mentioned, occurring after a primary or convention, are covered by the word "otherwise" used in the statute. I do not think the statute covers a situation where there has not been a convention held, as in the case before us. The strongest case for the contrary view is Doddrell v. Payne, 87 W. Va. 306,104 S.E. 733. That was a case where there had been a primary election and a subsequent vacancy. Here no convention has been held, and I do not think the case cited is controlling.
I am not disturbed by the suggestion that there would not now be time to conform to the provisions of the statute governing the holding of mass conventions, contesting the result thereof, and the holding of the coming judicial convention. The attempts made to hold conventions of both classes having proved abortive, I think there is authority and reason for the proposition that, treating the provisions as to dates of conventions and contests as directory, these conventions may still be held in time to secure the placing of the nominee of the judicial convention on the ticket for the November election; and that the statutory provisions as to time may be disregarded in order to uphold the fundamental right of candidates and the public to have the nomination made by the voters instead of a committee.
In nine of the ten magisterial districts of Kanawha County the Democratic voters met and selected delegates to a county judicial convention. Seventy-one delegates were so selected, and the total number which could have been selected was one hundred and thirteen. Therefore, by leaving the nomination to committee action a large majority of the delegates legally selected are deprived of any voice in the nomination, and by the same token the voters who selected these delegates are likewise denied any voice therein.
For these reasons I am of the opinion that the writ of mandamus should be remolded and awarded, commanding the Democratic Executive Committee of Kanawha *Page 688 
County to issue a call for a mass convention in Charleston Magisterial Convention. Such mass convention should be held at an early date, in order that the county judicial convention may be held on a date which will permit the nominee of such convention to be placed on the ballot for the November election.
One further statement: I share the reluctance of my associates to employ the processes of this Court in attempting to settle this unfortunate and unseemly dispute over a high judicial office. I agree with them that we should shirk from even seeming to interfere in a political contest. But I regard the issue here presented of such importance as to justify such action on our part as may be necessary to insure to the people of Kanawha County the fundamental right, thus far denied them, to have a voice in the selection of their public officials. If no mass convention for the selection of delegates in Charleston Magisterial District be held that right will be finally denied, and to such denial I can not agree.